                                                                                             FILED 
                                                                                             CLERK 
                                                                                                 
                                                                                 12:42 pm, Feb 12, 2019
 UNITED STATES DISTRICT COURT                                                                    
 EASTERN DISTRICT OF NEW YORK                                                        U.S. DISTRICT COURT 
 ---------------------------------------------------------------X               EASTERN DISTRICT OF NEW YORK 
 STEPHANIE L. KOHOVICH,                                                              LONG ISLAND OFFICE 

                           Plaintiff,
                                                                      ADOPTION ORDER
                  -against-                                           16-cv-6990 (ADS) (GRB)

 NANCY A. BERRYHILL, ACTING
 COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
 -----------------------------------------------------------------X
APPEARANCES:

The DeHaan Law Firm P.C.
Attorney for Plaintiff
300 Rabro Drive East, Suite 101
Hauppauge, NY 11788
       By: John W. DeHaan, Esq., Of Counsel

United States Attorney’s Office for the Eastern District of New York
Attorney for the Defendant
271 Cadman Plaza East, 7th Floor
Brooklyn, NY 11201
       By: Candace Scott Appleton, Assistant United States Attorney


SPATT, District Judge.

        On December 19, 2016, the plaintiff, Stephanie L. Kohovich (the “Plaintiff”), commenced

this appeal pursuant to the Social Security Act, 42 U.S.C. § 405 et seq. (the “Act”), challenging a

final determination by the defendant, Nancy A. Berryhill, the Acting Commissioner of the Social

Security Administration (the “Defendant” or the “Commissioner”), that she is ineligible to receive

Social Security disability insurance benefits. Presently before the Court are the parties’ cross

motions [Docket Entry 14, 16], pursuant to Federal Rule of Civil Procedure 12(c) for a judgment

on the pleadings.
          On September 10, 2018, the Court referred this matter to United States Magistrate Judge

Gary R. Brown for a recommendation as to whether the cross motions for judgment on the

pleadings for either party should be granted, and if so, what relief should be ordered.

          On January 28, 2019, Judge Brown issued a Report & Recommendation (“R&R”)

recommending that the case be remanded for further proceedings consistent with the R&R.

          More than fourteen (14) days have elapsed since service of the R&R on the parties, who

have failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety.



SO ORDERED.

Dated: Central Islip, New York
February 12, 2019


                                                       _____/s/ Arthur D. Spatt______
                                                         ARTHUR D. SPATT
                                                       United States District Judge
